BARNES, Judge,
concurring.
[17] I concur with my colleagues that Holleman was not denied due process arid that his parole was denied in a manner in accord with our statutes. The parole board’s discretion in these matters is “almost absolute,” as the majority notes, and its decisions are very difficult to overturn. See Holland v. Rizzo, 872 N.E.2d 659, 668 (Ind.Ct.App.2007), trans. denied. I write separately to express my opinion that, in a circumstance such as this, common sense and an overall aura of the concept called “justice” calls for a special look at this type of prisoner.
[18] Holleman is a lifer. That is, he was sentenced to an indeterminate term of life in prison with the possibility of parole before the revisions to our sentencing scheme in 1977 and 1978 took effect and abolished such sentences. As we were reminded in oral argument, there are less than 200 of these prisoners remaining in the Department of Correction. Most are over sixty years of age, and more than a ■few are considerably older than that.
[19] The point is that, in my opinion, when one of these prisoners comes to a parole hearing, the least the parole board could do would be to have a psychological report on the prisoner that is relatively recent. At the time of Holleman’s 2010 parole hearing, the most recent psychological report had been prepared in 1997. Thus, at the 2010 hearing the parole board did not have current information regarding Holleman’s mental health, which is an important criteria to consider when deciding whether to grant parole.
[20] I do not mean to suggest that any time a parole hearing is held for one of these prisoners that an exhaustive psychological report must be. compiled. But I do think the parole board should do better than it did here.